11/25/2019
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                            Assigned on Briefs November 1, 2019

                                        IN RE JAYDA H.

                   Appeal from the Juvenile Court for Hamblen County
                     No. J150132        Janice Hope Snider, Judge
                        ___________________________________

                               No. E2019-00855-COA-R3-PT
                          ___________________________________

This is an appeal from a termination of parental rights proceeding. The trial court found
that three grounds for termination had been established against the child’s father:
substantial noncompliance with the requirements of the permanency plan, persistent
conditions, and failure to manifest an ability to parent. The trial court also determined
that it was in the child’s best interests to terminate the father’s parental rights. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed
                                  and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the court, in which D. MICHAEL SWINEY,
C.J., and FRANK G. CLEMENT, JR., P.J., M.S., joined.

Ryan T. Logue, Newport, Tennessee, for the appellant, Jerry H.

Herbert H. Slattery, III, Attorney General and Reporter; Jeffrey D. Ridner, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.

                                              OPINION

                    BACKGROUND AND PROCEDURAL HISTORY

       Jerry H. (“Father”) is the father of the child who is the subject of this appeal, Jayda
  1
H. The Department of Children’s Services (“the Department”) initially became involved
in this matter following a referral in December 2015. According to the Department’s
“Petition to Transfer Temporary Legal Custody and for Ex Parte Order,” the allegations
of which were ultimately stipulated to by Father, the Department’s initial involvement

        1
           This Court has a policy of protecting children’s identities in parental termination cases, and
therefore, certain names appearing herein are presented by their initials.
was connected to drug use by Father and the child’s mother.2 In relevant part, the
Department’s December 2015 petition outlined the following:

        1. DCS received a referral at approximately 9:30 PM on December 16,
           2015 indicating that on December 16, 2015 the mother’s fiancé,
           [Father], was high and huffing paint while the herein child was in his
           care. The referral further alleged that law enforcement observed a gold
           paint can and bag of silver and gold paint in the home and noted that
           [Father] was high. The referral also reported that the Mother . . . was
           not at the home at the time of this incident but that she returned later and
           appeared to be protective of the child. The referral stated that law
           enforcement presence was required at the home following the week
           prior to December 16, 2015 visit because [Father] overdosed on
           Klonopin.

        2. On December 18, 2015, Case Manager Erica Powell . . . went to the
           family home. At the time of arrival, the child was in the home with the
           Mother, [Father], [T.P.], and [E.W.]. The adults indicated that another
           individual, [K.J.L.], also resides in the home but was not present at the
           time of the interview because he was arrested a few days prior and
           remained incarcerated. Upon information and belief, [E.W.] does not
           have custody of her own children and is restricted to supervised contact
           with them due to her own drug use and lack of stable home.

        3. The Mother reported that she is prescribed Suboxone, Klonopin,
           Seroquel, and Neurotin. She was able to provide proof of her
           prescriptions for Klonopin and Suboxone, but was unable to provide a
           pill bottle for her Klonopin prescription. A count was performed on the
           Mother’s Suboxone, which showed that she had more than the expected
           amount remaining. The Mother provided a sample for a urine drug
           screen and tested positive for Suboxone, Amphetamines,
           Methamphetamine, and Benzodiazepine. The Mother admitted to
           taking Methamphetamine.

        4. [Father] reported that he has a prescription for Suboxone, Klonopin, and
           Gabapentin. He provided a sample for a urine drug screen and tested
           positive for Amphetamines, Methamphetamines, and Benzodiazepine.
           [Father] could not provide proof of his Klonopin prescription nor could
           he provide a pill bottle for a pill count. [Father] had more Suboxone


        2
         The parental rights of the child’s mother are not at issue in this appeal. The record reflects that
the mother of the child previously surrendered her parental rights.
                                                   -2-
             strips than he should have based on the dates and directions on his pill
             bottle. He admitted to huffing paint a week prior.

       On December 21, 2015, the Hamblen County Juvenile Court (“the Juvenile
Court”) entered a protective custody order, pursuant to which temporary legal custody
was awarded to the child’s paternal grandmother. At the time of removal from her
parents, the child was slightly over six months old. The following spring, in March 2016,
the Juvenile Court entered an “Adjudicatory Order,” wherein it was held that the child
was dependent and neglected and that temporary custody should remain with the paternal
grandmother. Although the order provided that Father could have supervised contact
with the child, Father’s visitation rights were later curtailed. In an order entered
following a September 2016 hearing, the Juvenile Court held that “[Father] shall appear
to the Court and avail himself of his rights if he desires further visitation with the child.”

       In addition to the changes regarding Father’s visitation rights, the child’s
placement was also later altered. In September 2017, following allegations that the
paternal grandmother had (a) violated a no contact order between Father and the child
and (b) failed pill counts, the child was removed from the paternal grandmother’s home.

        Following the removal of the child from the paternal grandmother’s home, on
September 27, 2017,3 a permanency plan was created. The permanency plan had a
number of requirements for Father in an attempt to ensure that the child could someday
reside in a safe and stable home. Among other things, Father was required to (1) show
stable housing by providing monthly rent receipts and paid utilities receipts; (2) provide
proof of reliable transportation such as a valid driver’s license, car insurance, and vehicle
registration; (3) complete an alcohol and drug assessment and follow all
recommendations; (4) complete parenting classes and follow all recommendations; (5)
complete a mental health assessment and follow all recommendations; (6) set up child
support payments; (7) submit to random, observed drug screens within two hours of the
time requested by the Department; (8) resolve all legal issues and refrain from incurring
new charges; and (9) obtain employment and show stable income by providing the
Department with monthly paycheck stubs or checks.

       Although Father did address some of these requirements, others were outstanding
and uncompleted at the time of trial. For instance, Father did not complete all
recommendations from his alcohol and drug assessment. As the proof at the trial showed,
drugs remained a significant issue for Father even after a petition to terminate his parental
rights was filed. Indeed, although Father had regained visitation rights with the child by
the summer of 2018, these rights were removed once again in January 2019 following a
failed drug test.


       3
           The permanency plan was ratified on April 30, 2018.
                                                  -3-
       The termination petition in this matter, which was filed by the Department on
December 17, 2018, alleged three grounds for termination of Father’s parental rights:
substantial noncompliance with permanency plan, persistent conditions, and failure to
manifest an ability to parent. The petition further averred that the termination of Father’s
parental rights would be in the child’s best interest. A hearing on the termination petition
was later held by the Juvenile Court on April 24, 2019.

       The proof at trial covered several areas, including Father’s plagued history with
drugs and his financial status. The evidence reflected that Father had been using drugs
since he was 13 years old, and as noted earlier, it was his drug usage that initially
precipitated the child’s removal from his care. Although Father claimed that the child
had changed his life and that he had “been by the law” since the child was born, this was
clearly belied by the proof presented. After all, Father had failed a drug screen incident
to the child’s removal. When pressed on this issue and how his testimony about
following the law squared with his use of illegal drugs after the child’s birth, Father
responded, “Well, I mean, I just started it.” Father ultimately admitted he had made
mistakes and testified that he was not going to say that he did not “slip off the wagon,”
but he also did not admit to every failure set forth by the Department. When asked about
a recent failed drug screen for methamphetamines, for instance, Father stated as follows:
“[The Department] said I failed one but I don’t believe it.”

       Father’s testimony acknowledged that he had continued to use drugs following the
child’s removal from his care. He further admitted that, following a stint where he had
been in jail, he “got back with the same people and . . . ended up starting to do the same
things.” According to the testimony of April Turner, a case manager with the
Department, Father tested positive for methamphetamine in October 2018 and tested
positive for amphetamines, buprenorphine, methamphetamine, opiates, and THC in
December 2018. Father also failed a drug screen in March 2019.

       Father’s drug struggles clearly persisted after the filing of the termination
petition.4 Ms. Turner testified that Father had even missed certain drug screens,
including one the Monday prior to trial. When Ms. Turner met with Father in March
2018 during a period when he was in jail, she offered to arrange for services, including
his required alcohol and drug assessment. Father, however, indicated that he wanted to
wait until he was released. Ms. Turner provided her contact information and asked
Father to contact her within 72 hours of his release, but, as it turned out, Ms. Turner did
not speak with Father until approximately two months after his release. This occurred,
she testified, notwithstanding her own efforts to try to contact Father.



        4
           The evidence at trial revealed that Father tested positive for drugs twice after the filing of the
petition to terminate his parental rights.
                                                    -4-
       Contact ultimately resumed between Father and the Department, and the proof
showed that Father finally completed an alcohol and drug assessment in October 2018.
The assessment revealed that Father had “a high probability of having a substance use
disorder.” Although Father was supposed to thereafter attend NA and AA meetings, as
well as an outpatient processing group, these recommendations had be to revisited upon
Father’s failure of yet another drug test. Father was then required to attend intensive
outpatient therapy, something he started the month prior to trial but which remained
uncompleted. According to a progress report submitted into evidence, Father tested
positive for methamphetamine and amphetamines at his first session.

       Father’s continued drug problem affected his ability to visit with the child, as the
removal of his visitation in January 2019 was a direct result of his having failed drug
screens. Regarding a scheduled visit with the child in December 2018, Ms. Turner
recalled that Father had shown up “visibly impaired” and had failed his drug screen.
When specifically relating what had occurred, Ms. Turner testified as follows:

       He had a visit that day scheduled with [the child]. When he arrived for the
       visit, I was told from the other employees to go out and check and see what
       he was doing.

               When I approached around the corner, he was kind of falling asleep
       in his chair. He kept dropping his cups and his drinks and all of his stuff. It
       appeared as if he was about to fall out of the chair a couple of times. And
       when he did stand up, he stumbled and slurred his speech.

According to Ms. Turner, after the results of the drug screen were discussed with Father,
Father said that the Department was holding things against him and screamed “loud
enough for other employees on the other side of the wall to hear.” Ms. Turner asked
Father to leave because the child was close by, and Ms. Turner believed that Father was
being so loud that the child could hear him.

       Father’s trial testimony placed blame at the child’s mother for certain of his initial
failures to take steps to regain custody of the child. In relevant part, he stated as follows:

       I was taking her to her classes and stuff and everything and she was like,
       “Well, I’ll take and I’ll do the classes and stuff and everything and when I
       get her back in my life, then you’ll be able to see her.”

              And like an idiot, I fell for that. So I was taking and listening to her.
       But then I thought, well, after a while, I started thinking when I got the
       classes mentioned to me down there -- the certificates -- my counselor
       down there said, “You know what. You don’t need to depend on nobody
       but yourself.”
                                              -5-
He reiterated this sentiment later in his testimony, stating as follows:

       [A]t first, it was put into my head that I was believing everything that I was
       told. That . . . the child’s mother, was going to take care of all of this and
       everything.

             And I finally realized that there wasn’t nobody going to be able to do
       nothing but me.

        During the pendency of proceedings concerning the child, Father often did not
show up in court. According to his testimony, this was due to his fear that he would get
“picked up” on account of certain probation violations. Although Father testified at trial
that he was working as a handyman for an individual’s rental properties and claimed to
make $10 an hour, he admitted that he never provided Ms. Turner with any proof of
income. Father testified that he rented a two-bedroom home with water and electricity
and paid $200 a month in rent and $150-180 a month for his electric bill. He further
testified that his prescriptions cost him around $63 and that his doctor’s visits, every two
weeks, cost $100. He asserted, however, to make about only $300 to $400 a month as a
handyman. Ms. Turner testified that Father had not provided any proof of his housing
until a few weeks prior to trial, and she stated that Father had never told her what his
monthly income or work schedule was. Her testimony indicated that Father could have
established his proof of income by a mere letter from his claimed employer:

       We reviewed multiple times that if he’s working under the table, that’s fine.
       I understand that. That happens often, and I just asked that he brought a
       letter in from his employer, signed, just saying that he worked there, and
       how long he had worked, and how much he makes.

Whereas the permanency plan required Father to provide proof of reliable transportation,
Father did not do so. Father did not have a driver’s license, and although Father testified
that his mother could drive him and the child, it was clear that his mother’s contact with
the child was limited to therapeutic visitation.

        In light of Father’s long history of drug use, something that continued even after
the filing of the termination petition, Ms. Turner opined that it would not be in the child’s
best interest to return to Father’s custody. According to Ms. Turner, Father’s problem
with drugs, as well as his lack of stable employment, evidenced an absence of change on
Father’s part:

              He’s still using drugs. He’s still failing for methamphetamine, as
       most recently as March. He still doesn’t have solid employment. I know
       that that’s, you know, he’s working under the table, but he doesn’t have
       stable employment.
                                         -6-
              Honestly, just -- I feel like -- I’m going to kind of -- okay -- so I feel
       the drug use is a big thing. I feel that for [Father], he has had a lifetime of
       drug use. And like he said before, I feel that that would be his big test to
       overcome.
       At the time of trial, the child had been in a foster family for 19 months. The proof
showed that the foster family was a pre-adoptive home, and the foster mother testified
that the child does well in her home, has her own room, and likes the family dogs.
Although the foster mother testified that she had given Father her phone number and
informed him that he was welcome to text anytime and ask about the child, she claimed
Father had only initiated contact “maybe two or three times.” According to the foster
mother, the child’s attachment to the foster family had increased, and when asked by
Father’s counsel if the child talked about his client, the foster mother replied, “No.”

       Following the conclusion of the termination hearing, the Juvenile Court entered an
order terminating Father’s parental rights. The court found that Father had failed to
substantially comply with the requirements of the permanency plan, that persistent
conditions existed, and that Father had failed to manifest an ability to parent. Regarding
the last of these established grounds for termination, the Juvenile Court found that
returning the child to Father’s custody would pose a risk of substantial harm. The
Juvenile Court further concluded that terminating Father’s parental rights would be in the
child’s best interests. This appeal followed.

                                   STANDARD OF REVIEW

       “A biological parent’s right to the care and custody of his or her child is among the
oldest of the judicially recognized liberty interests protected by the due process clauses of
the federal and state constitutions.” In re M.L.P., 228 S.W.3d 139, 142 (Tenn. Ct. App.
2007). “Although this right is fundamental and superior to claims of other persons and
the government, it is not absolute.” In re J.C.D., 254 S.W.3d 432, 437 (Tenn. Ct. App.
2007). “It continues without interruption only as long as a parent has not relinquished it,
abandoned it, or engaged in conduct requiring its limitation or termination.” In re M.J.B.,
140 S.W.3d 643, 653 (Tenn. Ct. App. 2004). In this State, “[w]ell-defined circumstances
exist under which a parent’s rights may be terminated.” In re Roger T., No. W2014-
02184-COA-R3-PT, 2015 WL 1897696, at *6 (Tenn. Ct. App. Apr. 27, 2015). Pursuant
to the Tennessee Code, parties who have standing to seek the termination of a parent’s
parental rights must prove two things. They must first prove at least one of the statutory
grounds for termination. In re J.C.D., 254 S.W.3d at 438 (citing Tenn. Code Ann. § 36-
1-113(c)(1)). Then, they must prove that termination of parental rights is in the child’s
best interests. Id. (citing Tenn. Code Ann. § 36-1-113(c)(2)).

      Because the decision to terminate a parent’s parental rights has “profound
consequences,” trial courts must apply a higher standard of proof in deciding termination
                                             -7-
cases. In re M.L.P., 228 S.W.3d at 143. “To terminate parental rights, a court must
determine that clear and convincing evidence proves not only that statutory grounds exist
but also that termination is in the child’s best interest.” In re Valentine, 79 S.W.3d 539,
546 (Tenn. 2002) (citing Tenn. Code Ann. § 36-1-113(c)). “Clear and convincing
evidence is evidence that eliminates any substantial doubt and that produces in the fact-
finder’s mind a firm conviction as to the truth.” In re M.A.B., No. W2007-00453-COA-
R3-PT, 2007 WL 2353158, at *2 (Tenn. Ct. App. Aug. 20, 2007). This heightened
burden of proof “minimizes the risk of erroneous decisions.” In re M.L.P., 228 S.W.3d at
143.

       Due to the heightened burden of proof required under the statute, we must adapt
our customary standard of review. In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App.
2005). “First, we must review the trial court’s specific findings of fact de novo in
accordance with Tenn. R. App. P. 13(d).” In re M.J.B., 140 S.W.3d at 654. “Second, we
must determine whether the facts, either as found by the trial court or as supported by the
preponderance of the evidence, clearly and convincingly establish the elements required
to terminate a biological parent’s parental rights.” Id.

                                     DISCUSSION

        Although Father’s brief only raises a single issue for our consideration—whether
it is in the child’s best interests to terminate his parental rights—our appellate review
cannot be so restricted. In order to help “ensure that fundamental parental rights are not
terminated except upon sufficient proof, proper findings, and fundamentally fair
procedures,” we are required to review the trial court’s findings as to each ground for
termination and as to whether termination is in the child’s best interest. See In re
Carrington H., 483 S.W.3d 507, 525-26 (Tenn. 2016) (“[I]n an appeal from an order
terminating parental rights the Court of Appeals must review the trial court’s findings as
to each ground for termination and as to whether termination is in the child’s best
interests, regardless of whether the parent challenges these findings on appeal.”).

Substantial Noncompliance with the Permanency Plan Requirements

       Pursuant to Tennessee Code Annotated section 36-1-113(g)(2), a court may
terminate a parent’s parental rights when the parent is in “substantial noncompliance . . .
with the statement of responsibilities in a permanency plan.” Tenn. Code Ann. § 36-1-
113(g)(2). In conjunction with terminating a parent’s parental rights under this ground,
the court “must first find that the plan requirements are reasonable and related to
conditions that necessitate foster care placement.” In re Hannah H., No. E2013-01211-
COA-R3-PT, 2014 WL 2587397, at *10 (Tenn. Ct. App. June 10, 2014)). “The trial
court must then find that the noncompliance is substantial.” Id. Although the termination
statute does not define what conduct constitutes substantial noncompliance, terminating
parental rights under this ground “requires more proof than that a parent has not complied
                                            -8-
with every jot and tittle of the permanency plan.” In re M.J.B., 140 S.W.3d at 656. The
significance of the noncompliance “should be measured by both the degree of
noncompliance and the weight assigned to that requirement.” In re Valentine, 79 S.W.3d
at 548. “Terms which are not reasonable and related are irrelevant, and substantial
noncompliance with such terms is irrelevant.” Id. at 548-49. Because determining
whether substantial noncompliance exists is a question of law, we review the issue de
novo with no presumption of correctness. Id. at 548.

       Here, the Juvenile Court determined that the permanency plan created in this case
was “reasonable and related to remedying the conditions which necessitated [the child’s]
original removal from her parents and subsequent foster care placement.” It further
determined that Father had failed to substantially comply with the requirements of the
permanency plan. The Juvenile Court commented that Father failed to make meaningful
efforts to complete the most important steps of the permanency plan before the
termination petition was filed and regarded his efforts as “too little, too late.” Among
other things, the Juvenile Court observed that Father had only finally enrolled in intensive
outpatient treatment the month before trial, that Father had acquired stable housing within
the past few months, and that his employment stability was still uncertain.

        We discern no error in the Juvenile Court’s determination of substantial
noncompliance. There is no question that Father fulfilled a number of the permanency
plan requirements in this case, such as his completion of parenting classes. Nevertheless,
it should be noted that “[d]etermining whether a parent has substantially complied with a
permanency plan involves more than merely counting up the tasks in the plan to
determine whether a certain number have been completed.” In re Carrington H., 483
S.W.3d at 537. As we have already noted, the significance of the noncompliance “should
be measured by both the degree of noncompliance and the weight assigned” to a
particular requirement. In re Valentine, 79 S.W.3d at 548. Without a doubt, the
permanency plan requirements relative to Father’s drug usage loom large as significant
obligations in this case. Regrettably, however, Father has failed to demonstrate diligent
efforts to achieve sobriety, and he had not completed the recommendations of his alcohol
and drug assessment by the time of trial. This is certainly troubling in light of the
Juvenile Court’s observation that Father has consistently been unable to remain free from
drugs, and the proof showed that Father had missed certain drug screens, and failed
others.

       The permanency plan was created in September 2017, and testimony at trial
indicated that Father had received a copy of the permanency plan by the end of the 2017
year.5 Father’s efforts in addressing his drug problems were less than punctual. Ms.
Turner met with Father in March 2018 while he was incarcerated and offered assistance

       5
        Ms. Turner testified that Father had been invited to participate in the development of the
permanency plan but that he did not show up to the child and family team meeting.
                                              -9-
regarding his required alcohol and drug assessment, but Father indicated he wanted to
wait until he was released to address the issue. As already noted, although Ms. Turner
testified that she gave her contact information to Father and requested that he contact her
within 72 hours of his release, Ms. Turner did not speak with Father until approximately
two months after he was released from jail, notwithstanding her own efforts at
communication. For his part, Father would not complete his alcohol and drug assessment
until October 2018, and that assessment generated several recommendations with which
he needed to comply. The prescribed recommendations actually had to be changed when
Father subsequently failed a drug test, and Father did not begin the required intensive
outpatient therapy until the month before trial. His required therapy remained
uncompleted, and he failed a drug test on his first session.

       Other important requirements of the permanency plan remained unaddressed at the
time of trial or were belatedly accomplished. For instance, Father reported to have
recently acquired stable housing, but this was only reported to Ms. Turner weeks before
trial. Moreover, although Father claimed to have certain income as a handyman, Ms.
Turner testified that no proof of employment had ever been provided to her. Lastly,
regarding Father’s need to provide proof of reliable transportation, the Juvenile Court
correctly noted that Father did not have a driver’s license. Whereas he testified that he
could rely on his mother, the proof demonstrated that this was problematic inasmuch as
his mother’s contact with the child was then restricted to therapeutic visitation.

        As it is, Father’s drug problems were not sufficiently addressed by the time of
trial. Indeed, in part due to his own belated efforts, his required therapy had not been
completed. In this vein, we agree with the Juvenile Court that the efforts he did take,
alongside his belated reporting of housing, were “too little, too late.” “[The] ‘too little,
too late’ concept is often used to describe parents who, despite having an abundance of
time and resources, wait until shortly before their termination hearing and then hurriedly
try to comply with the obligations in their permanency plans.” In re M.J.M., Jr., No.
M2004-02377-COA-R3-PT, 2005 WL 873302, at *10 (Tenn. Ct. App. Apr. 14, 2005).
Because these belated efforts, compounded by other incomplete areas of the permanency
plan (like the need for proof of stable income) establish substantial noncompliance on the
part of Father, we affirm this ground for termination.

Persistence of Conditions

       Tennessee Code Annotated section 36-1-113(g)(3) outlines the ground for
termination commonly known as “persistence of conditions.” When the termination
petition was filed in this matter, the ground applied when:

       The child has been removed from the home or the physical or legal custody
       of a parent . . . for a period of six (6) months by a court order entered at any

                                            - 10 -
        stage of proceedings in which a petition has been filed in the juvenile court
        alleging that a child is a dependent and neglected child, and:

        (i) The conditions that led to the child’s removal still persist, preventing the
        child’s safe return to the care of the parent . . . , or other conditions exist
        that, in all reasonable probability, would cause the child to be subjected to
        further abuse or neglect, preventing the child’s safe return to the care of the
        parent . . . ;

        (ii) There is little likelihood that these conditions will be remedied at an
        early date so that the child can be safely returned to the parent . . . in the
        near future; and

        (iii) The continuation of the parent . . . and child relationship greatly
        diminishes the child’s chances of early integration into a safe, stable, and
        permanent home[.]

Tenn. Code Ann. § 36-1-113(g)(3).6 The purpose behind this ground “is to prevent the
child’s lingering in the uncertain status of foster child if a parent cannot within a
reasonable time demonstrate an ability to provide a safe and caring environment for the
child.” In re D.C.C., No. M2007-01094-COA-R3-PT, 2008 WL 588535, at *9 (Tenn. Ct.
App. Mar. 3, 2008).

       The record clearly established this ground for termination. At the time of trial, the
child had been removed from Father’s custody for more than six months. Moreover, the
record clearly and convincingly established that conditions preventing the child’s return
to Father remained, that there was little likelihood that these conditions would be
remedied in the near future, and that the continuation of the parent and child relationship
would greatly diminish the child’s chances of early integration into a safe, stable, and
permanent home. As the Juvenile Court outlined:

               [Father] has had ample opportunity to remedy the conditions leading
        to his child’s removal from his custody in 2015 and the circumstances that
        excluded him as a placement resource when [the child] was removed from
        his mother in 2017. It has been over 40 months since [the child] was
        removed from her parents, but [Father] failed to take this situation seriously
        or make any significant improvement in his circumstances until after the
        filing of the Petition to Terminate his rights. [Father] seeks to have [the


        6
          The Juvenile Court’s order included a reference to language from a prior statutory version of the
persistence of conditions ground, but the court’s findings clearly supported the establishment of the
ground under the current statutory provisions.
                                                  - 11 -
      child’s] life put on hold while he toys with the struggle of getting his own
      life together. His expectations are untenable.

              The conditions which led to removal of this child continued to
      persist as of the time of the filing of this Petition to Terminate Parental
      Rights. [Father] was still using methamphetamine, on top of a prescription
      for Suboxone and Klonopin. His meth use continued even though he was
      on probation. He only recently rented a home of his own. He still lacks
      stable, full time employment and adequate income to support himself and a
      child. He has no reliable means of transporting the child except to rely on
      his mother, who has only supervised therapeutic contact with [the child]
      due to [Father’s mother’s] own drug problems.

             [The child] has been in the care of persons other than her parents for
      the great majority of her life. She suffers from Post Traumatic Stress
      Syndrome due to the instability that has characterized her life so far.

             It is extremely doubtful that the father’s circumstances will be
      remedied in the near future. It has already been more than three and a half
      years since [the child] was removed from her parents. Continuation of this
      parent child relationship greatly diminishes any hope [the child] has for
      early integration into a safe, stable, and permanent home.

Because the record clearly and convincingly established this ground for termination, we
now turn to the final ground relied upon by the Department.

Failure to Manifest an Ability and Willingness to Personally Assume Custody or
Financial Responsibility of the Child

       The last ground for termination relied upon by the trial court is codified at
Tennessee Code Annotated section 36-1-113(g)(14). That statute provides that a parent’s
rights may be terminated when he or she

      has failed to manifest, by act or omission, an ability and willingness to
      personally assume legal and physical custody or financial responsibility of
      the child, and placing the child in the person’s legal and physical custody
      would pose a risk of substantial harm to the physical or psychological
      welfare of the child.

Tenn. Code Ann. § 36-1-113(g)(14). This ground for termination, which is a relatively
new addition to the Tennessee Code, requires the Department to establish two elements
by clear and convincing proof. In re Maya R., No. E2017-01634-COA-R3-PT, 2018 WL
1629930, at *7 (Tenn. Ct. App. Apr. 4, 2018). The Department must first “prove that
                                        - 12 -
[the parent] failed to manifest ‘an ability and willingness to personally assume legal and
physical custody or financial responsibility of the child[ren].’” Id. (quoting Tenn. Code
Ann. § 36-1-113(g)(14)). Second, the Department “must . . . prove that placing the
children in [the parent’s] ‘legal and physical custody would pose a risk of substantial
harm to the physical or psychological welfare of the chil[ren].’” Id. (quoting Tenn. Code
Ann. § 36-1-113(g)(14)).

       In our opinion, the first prong of this ground “requires that the petitioner prove
that a parent has failed to meet the requirement of manifesting both a willingness and an
ability to assume legal and physical custody of the child or has failed to meet the
requirement of manifesting both a willingness and an ability to assume financial
responsibility of the child.” In re Amynn K., No. E2017-01866-COA-R3-PT, 2018 WL
3058280, at *14 (Tenn. Ct. App. June 20, 2018). To put it another way, consistent with
the discussion in the In re Amynn K. decision, we do not view a parent’s demonstration of
“willingness” as fatal to this ground when accompanied by a failure to manifest the
requisite “ability.” But see In re Ayden S., No. M2017-01185-COA-R3-PT, 2018 WL
2447044, at *7 (Tenn. Ct. App. May 31, 2018) (“The proof at trial negated a required
element of the statutory ground. The juvenile court found: ‘In this case these parents
definitely want to assume legal and physical custody of the children and are willing to
assume financial responsibility for the children.’”).

       In concluding that this ground for termination was established by the proof
presented at trial, the Juvenile Court made the following detailed findings:

            In the present case, [Father] voices a willingness to assume legal and
      physical custody as well as financial responsibility for his child. However,
      “when considering the parent’s ability, we focus on ‘the parent’s lifestyle
      and circumstances.’” In re Cynthia P., No. E2018-01937-COAR3-PT,
      2019 WL [1313237], at p. 8 (Tenn. Ct. App. Mar. 22, 2019). With respect
      to willingness, “we look for more than mere words” and may consider
      whether a parent has attempted “to overcome the obstacles that prevent
      them from assuming custody or financial responsibility for the child.” Id.
      A lack of effort can undercut a claim of willingness. See id.; see also In re
      J’Khari F., 2019 WL 411538, at p.15 (Tenn. Ct. App. January 31, 2019)[.]

            [Father] has only come forth after the filing of the Petition to
      Terminate his rights to voice that he is now ready and willing to assume
      legal and physical custody of [the child]. Throughout the course of this
      case he failed to appear at CFTM[s] (to participate in the creation of any
      plan to reunify his family) or court hearings concerning permanency
      planning for [the child]. He did absolutely nothing to indicate his
      willingness to be a parent to this child from the time of her removal in
      December, 2015, until he stepped up to claim paternity in June, 2018. He
                                         - 13 -
still had no home of his own and no drivers license as of July, 2018. He
began attending parenting classes at Broken Arrow, where he was receiving
his prescriptions for suboxone and klonopin, and he completed his first
class in June, 2018. Out of the 40 plus months this child has been in the
care of someone other than her father, [Father] has been under a no contact
order for approximately 24 months due to his repeated abuse of
methamphetamine. The other 16 months this father had supervised
visitation, but exercised his visitation sporadically, seldom spending more
than a few hours a month with his daughter. At the time of the TPR trial in
this case, [Father] was still under a no contact order and had not approached
the Court to reinstate his visitation. [Father] had recently acquired suitable
housing, but still has no drivers license or transportation other than his
mother or his employer. More significantly, [Father] has only recently
begun to take the meaningful steps to conquer his drug addiction. He had
been drug free (not including Suboxone and Klonopin) less than two
months at the time of trial. So, in spite of [Father’s] vocalization of his
desire and willingness to assume the care and custody of his daughter, the
hard facts of this case unequivocally demonstrate his lack of ability to care
for [the child] now or in the near future.

       [Father] further professed a willingness to assume financial
responsibility for his child. To his credit, this father did pay his court
ordered child support in the token amount of $10 monthly, but that fact
alone does not demonstrate an ability to support. To the contrary, at the
time of trial, [Father] had, at best, an average monthly income of $300-
$400. His currently monthly expenses are $200 month for rent, $150-180
for utilities, and roughly $263.00 monthly for his Suboxone prescription
and doctor’s visits. He has no health insurance. His phone is a
“government” cell phone. If he needs to work more for groceries or
“something like that” his employer tries to find him additional odd jobs.
These proven facts do not show an ability to financially support a child.

       The second prong of T.C.A. §36-1-113(g)(14) requires a court to find
that placing the child in the person’s legal and physical custody would pose
a risk of substantial harm to the physical or psychological welfare of the
child. [The child] already suffers from Post Traumatic Stress Syndrome
and night terrors resulting from the turmoil she has so far experienced in
her young life. Returning her to the persons and environment responsible
for her current emotional issues will clearly pose a risk of substantial
psychological harm to this child. In addition, [the child] has a medical
condition know[n] as “floating femurs” in lay terms that will require a
parent who has the ability to understand her medical condition, and who
possesses the financial ability to pay for her treatment. When asked at trial
                                     - 14 -
       about the problems with [the child’s] legs, [Father] replied it was “growing
       pains.” While this Court does not desire to punish any parent for their
       poverty, the simple truth is that some children have medical problems
       which necessitate medical treatment that is not free or inexpensive.
       Unfortunately, [Father] has no health insurance for himself or [the child]
       except her existing Tenn Care, and he lacks the financial ability to pay for
       any out of pocket medical cost for [the child]. For this reason, returning
       [the child] to her father could likely result in substantial physical harm to
       this child.

              The facts of this case unequivocally support a finding by clear and
       convincing evidence that all elements of T.C.A. §36-1-113(g)(14) have
       been proven; that this father has failed to manifest an ability to parent [the
       child]; and, that returning this child to his custody would pose a risk of
       substantial psychological and/or physical harm to her.

       In light of the record and these findings, including the troubling proof that Father
had continued drug problems which persisted even after the filing of the termination
petition, we discern no error on the part of the Juvenile Court in concluding that this
ground for termination was properly established.

Best Interests

       When at least one ground for termination has been properly established against a
parent, we turn our focus to whether termination of the parent’s parental rights is in the
child’s best interests. “Because not all parental conduct is irredeemable, Tennessee’s
termination of parental rights statutes recognize the possibility that terminating an unfit
parent’s parental rights is not always in the child’s best interest.” In re Jacobe M.J., 434
S.W.3d 565, 573 (Tenn. Ct. App. 2013). As such, “[w]hen at least one ground for
termination of parental rights has been established, the petitioner must then prove, by
clear and convincing evidence, that termination of the parent’s rights is in the child’s best
interest.” Id. at 572.

        When conducting a best interests analysis, conflicts between the interests of the
parent and child are to be resolved in “favor of the rights and best interest of the child.”
Id. at 573 (citing Tenn. Code Ann. § 36-1-101(d)). The best interests analysis “must be
viewed from the child’s, rather than the parent’s, perspective.” White v. Moody, 171
S.W.3d 187, 194 (Tenn. Ct. App. 2004). In Tennessee, the General Assembly has
codified a list of nine non-exclusive factors that trial courts are to consider when
conducting a best interests inquiry in termination of parental rights proceedings. These
factors are as follows:


                                           - 15 -
      (1) Whether the parent or guardian has made such an adjustment of
      circumstance, conduct, or conditions as to make it safe and in the child’s
      best interest to be in the home of the parent or guardian;

      (2) Whether the parent or guardian has failed to effect a lasting adjustment
      after reasonable efforts by available social services agencies for such
      duration of time that lasting adjustment does not reasonably appear
      possible;

      (3) Whether the parent or guardian has maintained regular visitation or
      other contact with the child;

      (4) Whether a meaningful relationship has otherwise been established
      between the parent or guardian and the child;

      (5) The effect a change of caretakers and physical environment is likely to
      have on the child’s emotional, psychological and medical condition;

      (6) Whether the parent or guardian, or other person residing with the parent
      or guardian, has shown brutality, physical, sexual, emotional or
      psychological abuse, or neglect toward the child, or another child or adult
      in the family or household;

      (7) Whether the physical environment of the parent’s or guardian’s home is
      healthy and safe, whether there is criminal activity in the home, or whether
      there is such use of alcohol, controlled substances or controlled substance
      analogues as may render the parent or guardian consistently unable to care
      for the child in a safe and stable manner;

      (8) Whether the parent’s or guardian’s mental and/or emotional status
      would be detrimental to the child or prevent the parent or guardian from
      effectively providing safe and stable care and supervision for the child; or

      (9) Whether the parent or guardian has paid child support consistent with
      the child support guidelines promulgated by the department pursuant to §
      36-5-101.

Tenn. Code Ann. § 36-1-113(i). “Ascertaining a child’s best interests does not call for a
rote examination” of these factors, and “depending upon the circumstances of a particular
child and a particular parent, the consideration of one factor may very well dictate the
outcome of the analysis.” In re Audrey S., 182 S.W.3d at 878.


                                         - 16 -
       Here, the Juvenile Court made the following findings pertaining to the child’s best
interests and relevant statutory factors:

               [Father] has not made such an adjustment of his circumstances and
        conduct that would make i[t] safe and in [the child’s] best interest to return
        to her father’s home.

               His DCS case managers have made reasonable efforts to assist
        [Father] in securing funding for assessments and treatment when they could
        locate him or he was motivated to participate.

               [The child] resided in the home of persons other than her parents for
        40 out of 47 months since her birth. Out of the 40 plus months since she
        was removed from her parents, [Father] maintained supervised visitation
        rights for only 16 months. During those 16 months he visited 3 times in the
        4 months preceding the filing of the Petition to Terminate his parental
        rights and only sporadically prior to that. At his scheduled visit in
        December, 2018, he was obviously under the influence and tested positive
        for meth. The foster mother testified that since [the child] came to live with
        her 19 months ago, [Father] has only initiated contact with her maybe 2 or
        3 times, even though she has encouraged contact from him. While the case
        manager confirmed that [Father’s] visits with [the child] generally went
        well, and he appeared bonded with his daughter, unfortunately, those visits
        were infrequent and of short duration. Since [the child] is only 4 years old
        and has not seen her father for months at a time, it is difficult to believe that
        she experiences any meaningful relationship with [Father]. In contrast, she
        has been in the same foster home for the past 16 months,[7] where she has
        been cared for daily by loving, stable individuals to whom she has grown
        emotionally attached.

               [The child] suffers from PTSD as a probable result of the instability
        and upheavals in her young life. The foster mother confirmed that [the
        child’s] family played emotional games with one another by using the child
        as a pawn to make the other ones mad. [The child] has also experienced
        night terrors that her doctors at the sleep center feel is trauma related.
        Changing caretakers at this point would likely be highly distressful and
        emotionally damaging to her.          Returning her to the persons and
        environment responsible for her current emotional issues will clearly pose a
        risk of substantial psychological harm to this child.

        7
         The “16 months” referenced here appears to be a typographical error. As is evident from its
own analysis, the Juvenile Court even earlier referenced the fact that the child came to live with the foster
mother 19 months before trial, which was consistent with the foster mother’s testimony.
                                                   - 17 -
              [The child] has a medical condition called “floating femurs” in
       layman’s terms. This condition will require a good care from parent who
       has the ability to understand her medical issues, and who possesses the
       financial ability to pay for her treatment. When asked at trial about the
       problems with [the child’s] legs, [Father] replied it was “growing pains.”
       While this Court does not desire to punish any parent for their poverty, the
       simple truth is that some children have medical problems which necessitate
       medical treatment that is not free or inexpensive. Unfortunately, [Father]
       has no health insurance for the child except her existing Tenn Care, and he
       lacks the financial ability to pay for any out of pocket medical cost for [the
       child]. For this reason, returning [the child] to her father could likely result
       in physical harm to this child. In contrast [the child’s] foster parents have
       routinely provided for her medical care and understand the nature of her
       medical issues.

             [The child] is in a loving pre-adoptive home. Her foster mother has
       made many efforts to encourage [the child’s] relationship with her
       biological family. The foster family has reliable and responsible means to
       transport [the child] to all of her medical and therapeutic appointments.

             [Father] has paid his court ordered token child support of $10 monthly
       but this is a drop in the bucket toward supporting his child. The foster
       parents are financially able to care for her and pay for the medical and
       psychological care she needs.

              No doubt [the child’s] biological family loves her in their own way,
       but none of them have demonstrated the responsibility of providing a
       stable, secure, drug free environment necessary to the well being of a child.
       [The child] deserves to have permanency now.

              For all of these reasons, the Court finds by clear and convincing
       evidence that termination of her father’s parental rights is overwhelmingly
       in [the child’s] best interests.

       We agree with the Juvenile Court that the termination of Father’s parental rights
was in the child’s best interests. Father’s unfortunate history with illegal drugs has been
a serious issue in this case, and the record evidenced that he made less than satisfactory
progress. Father failed a number of drug screens and missed others. Although Father
eventually began required therapy the month prior to trial, we are in agreement with the
Juvenile Court that the child deserves permanency at this point. The child should not be
left in limbo. As the Juvenile Court’s best interest analysis reflected, there were
numerous concerns with returning the child to Father’s care, including those related to
drugs. The child had been in a pre-adoptive home for over a year and a half by the time
                                           - 18 -
of trial, and her foster mother testified that the child was doing well and that the child did
not talk about Father.

       In his attempt to argue that termination of his parental rights was not in the child’s
best interests, Father generally refers in his appellate brief to a prior termination case, In
re Gabriella D.8 It is undoubtedly true that termination is not always warranted, as was
the case in the Gabriella decision. Yet, the inquiry itself is a fact-intensive one. See In re
Audrey S., 182 S.W.3d at 878. The facts in this case are simply not close to those in
Gabriella, where, at the time of trial, the children at issue had been residing with the
mother without incident for about two years. In re Gabriella D., 531 S.W.3d 662, 672
(Tenn. 2017). Moreover, our Supreme Court noted as follows as it pertained to the
mother in that case:

        Mother has achieved a rare accomplishment for parental termination
        proceedings. She has separated herself from a person who was long an
        abusive and toxic influence in her life. She has cooperated with DCS and
        completed all the tasks the permanency plan required of her. She has
        obtained treatment for a longstanding drug addiction and has remained drug
        free, as drug screens have demonstrated, for years after completing
        treatment. She has reestablished relationships with her children and built a
        strong family support system for herself and the children. The children
        have thrived in Mother’s care and wish to remain with Mother. The expert
        witnesses and DCS witnesses opined that removing the children from
        Mother would not be in their best interests.

Id. at 686.

       Here, Father has not achieved such established success pertaining to his drug
problems, and the child has not been in his care since she was approximately six months
old. Father’s visitation rights have been suspended on two occasions, and there have
been prolonged periods where Father has not seen the child. According to Ms. Turner,
Father could have resumed visitation after the most recent suspension of his rights if he
had “[t]hirty days clean drug screens,” but Father never provided proof of that.
Moreover, although the foster mother testified that Father was welcome to text anytime
and ask about the child, she claimed that he had done so on only a few occasions.

        Having reviewed the evidence in the record transmitted to us on appeal, the
totality of the circumstances clearly and convincingly weigh in favor of termination of
Father’s parental rights. As we have noted, the child deserves permanency. Because we

        8
          Although Father specifically references a dissenting opinion from this Court, we refer herein to
the ensuing Supreme Court opinion, which, like the cited dissent from this Court, concluded that
termination was not warranted.
                                                 - 19 -
agree with the Juvenile Court that Father’s parental rights should be terminated, the order
of termination is hereby affirmed.

                                     CONCLUSION

       For the foregoing reasons, the termination of Father’s parental rights is affirmed.



                                                    _________________________________
                                                    ARNOLD B. GOLDIN, JUDGE




                                           - 20 -